       Case 1:20-cv-01424-RMB-JS Document 1 Filed 02/12/20 Page 1 of 5 PageID: 1



     Kimmel & Silverman, P.C.
1    30 East Butler Pike
     Ambler, PA 19002
2
     Telephone: (215) 540-8888
3
     Attorney of Record: Amy L. B. Ginsburg (AB0891)
     Attorney for Plaintiff
4
                                UNITED STATES DISTRICT COURT
5                                         FOR THE
                                   DISTRICT OF NEW JERSEY
6
                                                   )
7    ANTHONY RODRIGUEZ,                            )     Case No.:
                                                   )
8
                   Plaintiff,                      )
9
                                                   )
                   v.                              )     COMPLAINT AND DEMAND FOR
10                                                 )     JURY TRIAL
     NAVIENT SOLUTIONS, INC.,                      )
11                                                 )
                   Defendant.                      )     (Unlawful Debt Collections Practices)
12                                                 )

13                                          COMPLAINT
14
            ANTHONY RODRIGUEZ (“Plaintiff”), by and through his counsel, Kimmel &
15
     Silverman, P.C., alleges the following against NAVIENT SOLUTIONS, INC. (“Defendant”):
16

17
                                         INTRODUCTION
18
            1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection Act
19
     (“TCPA”).
20

21

22                                 JURISDICTION AND VENUE

23          2.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See Mims v.

24   Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).

25



                                                  -1-

                                       PLAINTIFF’S COMPLAINT
       Case 1:20-cv-01424-RMB-JS Document 1 Filed 02/12/20 Page 2 of 5 PageID: 2



              3.     Defendant conducts business in the State of New Jersey and as such, personal
1
     jurisdiction is established.
2

3
              4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

4

5                                                 PARTIES

6             5.     Plaintiff is a natural person residing in Pennsauken Township, New Jersey
7    08110.
8
              6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
9
              7.     Defendant is a lender with its principal place of business located at 123 Justison
10
     St., Wilmington, DE 19801.
11
              8.     Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
12
              9.     Defendant acted through its agents, employees, officers, members, directors,
13
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
14

15

16                                     FACTUAL ALLEGATIONS

17            10.    Plaintiff has a cellular telephone number that he has had for over a year.

18            11.    Plaintiff has only used this number as a cellular telephone number.

19            12.    Defendant called Plaintiff on his cellular telephone on a repetitive and
20   continuous basis.
21
              13.    The Defendant was calling Plaintiff regarding an alleged student loan debt.
22
              14.    When contacting Plaintiff on his cellular telephone, Defendant used an automatic
23
     telephone dialing system and automatic and/or pre-recorded messages.
24

25



                                                      -2-

                                          PLAINTIFF’S COMPLAINT
       Case 1:20-cv-01424-RMB-JS Document 1 Filed 02/12/20 Page 3 of 5 PageID: 3



            15.     Plaintiff knew Defendant was using an automatic telephone dialing system and
1
     automatic and/or pre-recorded messages as Defendant’s calls began with a noticeable pause
2

3
     and/or delay before a live representative came on the line.

4           16.     Defendant’s telephone calls were not made for “emergency purposes,” but rather

5    were placed with the intent of ascertaining and collecting an alleged debt owed by Plaintiff.

6           17.     Shortly after the calls began, Plaintiff sent Defendant a letter and demanded that
7    Defendant stop placing calls to his cellular telephone regarding the alleged debt.
8
            18.     Defendant heard and acknowledged Plaintiff’s revocation of consent and demand
9
     to stop calling his cellular telephone number.
10
            19.     Despite the above, Defendant persisted in calling Plaintiff on his cellular
11
     telephone.
12
                                DEFENDANT VIOLATED THE
13                         TELEPHONE CONSUMER PROTECTION ACT
14
            20.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
15
     at length herein.
16
            21.     Defendant initiated multiple automated telephone calls to Plaintiff’s cellular
17
     telephone using a prerecorded voice.
18
            22.     Defendant initiated these automated calls to Plaintiff using an automatic
19
     telephone dialing system.
20
            23.     Defendant’s calls to Plaintiff were not made for emergency purposes.
21

22          24.     Defendant’s calls to Plaintiff, after he revoked consent, were not made with

23   Plaintiff’s prior express consent.

24

25



                                                      -3-

                                          PLAINTIFF’S COMPLAINT
       Case 1:20-cv-01424-RMB-JS Document 1 Filed 02/12/20 Page 4 of 5 PageID: 4



             25.      Defendant’s acts as described above were done with malicious, intentional,
1
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
2

3
     purpose of harassing Plaintiff.

4            26.      The acts and/or omissions of Defendant were done unfairly, unlawfully,

5    intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal

6    defense, legal justification or legal excuse.
7            27.      As a result of the above violations of the TCPA, Plaintiff has suffered the losses
8
     and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles
9
     damages.
10

11
             WHEREFORE, Plaintiff, ANTHONY RODRIGUEZ, respectfully prays for judgment as
12
     follows:
13
                      a.     All actual damages suffered pursuant to 47 U.S.C. §227(b)(3)(A);
14
                      b.     Statutory damages of $500.00 per violative telephone call pursuant to 47
15

16                           U.S.C. §227(b)(3)(B);

17                    c.     Treble damages of $1,500 per violative telephone call pursuant to 47

18                           U.S.C. §227(b)(3);

19                    d.     Injunctive relief pursuant to 47 U.S.C. §227(b)(3); and
20                    e.     Any other relief deemed appropriate by this Honorable Court.
21

22
                                       DEMAND FOR JURY TRIAL
23
             PLEASE TAKE NOTICE that Plaintiff, ANTHONY RODRIGUEZ, demands a jury
24
     trial in this case.
25



                                                     -4-

                                          PLAINTIFF’S COMPLAINT
       Case 1:20-cv-01424-RMB-JS Document 1 Filed 02/12/20 Page 5 of 5 PageID: 5




1
                          CERTIFICATION PURSUANT TO L.CIV.R.11.2
2

3
            I hereby certify pursuant to Local Civil Rule 11.2 that this matter in controversy is not

4    subject to any other action pending in any court, arbitration or administrative proceeding.

5

6                                                 Respectfully submitted,
7
       Dated: 2/12/20                             By: /s/ Amy L. B. Ginsburg
8
                                                  Amy L. B. Ginsburg, Esquire
9
                                                  Kimmel & Silverman, P.C.
                                                  30 East Butler Pike
10                                                Ambler, Pennsylvania 19002
                                                  Phone: (215) 540-8888
11                                                Facsimile: (877) 788-2864
                                                  Email: aginsburg@creditlaw.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                    -5-

                                         PLAINTIFF’S COMPLAINT
